



Exhibit 10.14




Five9, Inc.
2017 Executive Bonus Plan


On February 9, 2017, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) of Five9, Inc. (the “Company”) approved performance
targets for the year ending December 31, 2017 that will be used to determine the
amount of cash bonus awards that may be earned, on a quarterly basis, by the
Company’s Section 16 officers pursuant to the Company’s 2017 bonus program (the
“2017 Bonus Program”).


Funding of the 2017 Bonus Program will be based upon the Company’s financial
performance and each officer’s individual performance for each quarter in the
year ending December 31, 2017, using a weighting of 75% for Company financial
performance and 25% for individual performance for each executive officer other
than the Chief Executive Officer and EVP, Global Sales & Services. The Chief
Executive Officer’s bonus will be funded 100% based upon Company financial
performance. The EVP, Global Sales & Services’ bonus will be funded 50% based on
sales commissions and 37.5% based on Company financial performance, and 12.5%
based on his individual performance. Financial performance will be based upon
the Company’s achievement of predetermined revenue and adjusted EBITDA targets
using a weighting of 80% for performance achieved against the revenue target and
20% for performance achieved against the adjusted EBITDA target. Achievement
below 90% of the revenue target, or $500,000 below the adjusted EBITDA target,
would result in no cash payout with respect to such target. Achievement up to
125% of the revenue target would result in increasing payouts up to a maximum
payout of 150% of the portion of the target bonus allocated to the revenue
target. Achievement up to $2,000,000 over the adjusted EBITDA target would
result in increasing payouts up to a maximum payout of 180% of the portion of
the target bonus allocated to the adjusted EBITDA target. In the event that the
Company’s actual adjusted EBITDA is more than $500,000 below the adjusted EBITDA
target, the maximum cash payout for achieving the revenue target will be 100% of
the revenue target bonus.


Below are the annual target bonus levels under the 2017 Bonus Program for the
Company’s listed Section 16 officers:
Name
 
Annual
Target Bonus
(USD)
 
 
Annual Target Bonus
as a Percentage of
Base Salary
Michael Burkland
 
$
345,000


 
 
65%
Barry Zwarenstein
 
$
165,235


 
 
45%
Daniel Burkland
 
$
325,000


 
 
100%
Scott Welch
 
$
164,000


 
 
50%
Gaurav Passi
 
$
164,000


 
 
50%
Kevin Gavin
 
$
135,000


 
 
50%








